DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-25 directed to method non-elected without traverse.  Accordingly, claims 22-25 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
BEGIN EXAMINER’S AMENDMENT
In the claims:
Claims 22-25 are cancelled.
END EXAMINER’S AMENDMENT 

Allowable Subject Matter
Claims 1 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device comprising: a display panel; and a wiring board comprising a flexible base, a terminal electrically connected to the display panel, wherein the flexible base including a first surface, a second surface on an opposite side to the first surface, and a plurality of concavities in the second surface, the wiring board is mounted on the display panel and is bent so that the wiring board is opposed to a rear surface side of the display panel, the concavities are provided in the portion of the wiring board which is bent, and the concavities are formed into a mesh-like shape and intersect one another in a plan view.
Claim 15 recites, inter alia, a method of manufacturing a display device, the method comprising: electrically connecting a wiring board including a flexible base comprising a first surface and a second surface on an opposite side to the first surface, to a display panel; forming a plurality of concavities in a section of the second surface; mounting the wiring board on the display panel; and bending the wiring board so that the wiring board is opposed to a rear surface side of the display panel and the concavity is provided in the portion of the wiring board which is bent, wherein the concavities are formed into a mesh-like shape and intersect one another in a plan view.
None of the prior art of record alone or in combination discloses the claimed invention.
Han et al. (US 2013/0148312) discloses a display device (see figures 1-11, for instance) comprising: a display panel (200, see figure 5); and a wiring board (230) comprising a flexible base (210), a terminal (284) electrically connected to the display panel (200), wherein the flexible base (210) including a first surface (212), a second surface (211) on an opposite side to the first surface, and a plurality of concavities (215) in the second surface, the wiring board (230) is mounted on the display panel (200) and is bent (see figure 5) so that the wiring board (230, see portion 220, for instance) is opposed to a rear surface side of the display panel (200), and the plurality of concavities (215) are provided in the portion of the wiring board (230) which is bent (see figure 5).
However, Han does not expressly disclose wherein the concavities are formed into a mesh-like shape and intersect one another in a plan view, nor would it have been obvious to do so in combination.
Claims 2-10, 12-14 and 16-21 are allowed by virtue of dependency from claims 1 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyce et al. (US 2010/0330338) discloses a flexible wiring board comprising a plurality of concavities formed at the bent portion.
Drzaic et al. (US 2016/0105950) discloses a display comprising a flexible wiring board comprising a plurality of concavities formed at the bent portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/2/2022